Citation Nr: 1027233	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-26 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses for treatment at the St. James Mercy Hospital on 
February 6, 2008.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel 


INTRODUCTION

In a Statement of the Case of August 2008, the RO reported the 
appellant served on active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2008 decision by the 
Buffalo, New York Department of Veteran's Affairs Medical Center 
(VAMC).


FINDINGS OF FACT

1.  The appellant is not service connected for any disability.

2.  On February 6, 2008, the appellant received treatment at the 
St. James Mercy Hospital, for which he incurred medical expenses.

3.  VA payment or reimbursement of the cost for treatment 
rendered by St. James Mercy Hospital on February 6, 2008, was not 
authorized prior to the appellant undergoing that care.

4.  A claim for payment or reimbursement of the cost of treatment 
was received more than 90 days after the date the appellant was 
discharged from the private medical facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses incurred as 
a result of treatment at the St. James Mercy Hospital on February 
6, 2008 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  However, these changes are not 
applicable to claims such as the one decided herein.  See Barger 
v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the laws 
changed by VCAA).  Similarly, the statute at issue in this matter 
is not found in Chapter 51 (rather, in Chapter 17).


38 C.F.R. § 3.103

The Veteran was afforded a hearing before this Veterans Law 
Judge.  The issues were clearly identified.  The actions of the 
representative established that the critical issues were 
understood by the Veteran.  (See pages 3 and 5 of transcript.)  
It was believed that the private facility had contacted VA.  The 
Veterans Law Judge identified a potential evidentiary defect and 
left the file open for 30 days for the purpose of curing the 
evidentiary defect.  The actions of the Veterans Law Judge 
supplements any duty owed under VCAA and complies with 38 C.F.R. 
§ 3.103.  The record reflects that the Veteran did submit 
additional evidence and that there as an oral waiver of AOJ 
consideration executed at the hearing. 



Legal Criteria and Analysis

Generally, in cases where a veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) whether 
the services for which payment is sought were authorized by VA, 
and (2) whether the appellant is eligible for payment or 
reimbursement for services not previously authorized.  See 
Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008 (2009).  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 
(1999).  The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority a 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected disability).  
See 38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met).

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 
must be the entity that furnished the treatment, the veteran who 
paid for the treatment, or the person or organization that paid 
for such treatment on behalf of the veteran.  38 C.F.R. § 
17.1004(a).  To obtain payment or reimbursement for emergency 
treatment under 38 U.S.C.A. § 1725, a claimant must submit to the 
VA medical facility of jurisdiction a completed standard billing 
form (such as UB92 or a HCFA 1500).  38 C.F.R. § 17.1004(b).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of the 
following: (1) July 19, 2001; (2) the date that the veteran was 
discharged from the facility that furnished the emergency 
treatment; (3) the date of death, but only if the death occurred 
during transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that included 
the provision of the emergency treatment; or (4) the date the 
veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third party.  
38 C.F.R. § 17.1004(d).

In this case, the appellant has not argued nor does the evidence 
suggest that prior authorization was obtained.  Therefore, the 
matter for inquiry is whether the appellant is eligible for the 
expenses incurred as a result of medical treatment at the St. 
James Mercy Hospital on February 6, 2008 which were not 
previously authorized.

Review of the record shows that the appellant was treated at the 
St. James Mercy Hospital on February 6, 2008.  A health insurance 
claim form received on July 3, 2008 shows the diagnoses to be 
chest pain NOS, abnormal EL, and hypertension NO.  The evidence 
shows that the treatment was provided during the course of a 
single day, or only on February 6, 2008.  The medical treatment 
was for a non-service connected disability.

On his August 2007 Substantive Appeal, the appellant stated that 
at the time of the illness he did not want to be taken to the St. 
James Hospital as he knew he did not have insurance.  He further 
stated that he had a stroke where he was and they did not find 
anything wrong with him, but two weeks later he went to the VA 
hospital in Buffalo and they would not let him leave as they said 
he needed a triple bypass.  He was in the hospital for almost two 
weeks and then stayed with his ex-wife for about three weeks.  He 
stated he did not get a bill from St. James for three weeks.  He 
stated that a woman he knew who helps people told him to give her 
the bill from St. James and he never got a bill after that.  

The record further shows that St. James Hospital sought the 
assistance of ARS, a collection agency, to secure payment from 
the appellant for the services rendered on February 6, 2008.  
Documentation of the efforts made by the collection agency show 
that efforts to obtain payment from the appellant started on 
February 12, 2008 and continued through August 21, 2008.

The appellant testified at a Travel Board hearing held in May 
2010.  He testified that on the day of the treatment he was in 
the emergency room for about eight hours and he was released.  He 
testified that a few days later he went to the Buffalo VA 
hospital and was told he needed a triple bypass.  He testified 
that he is currently not service connected for any disabilities, 
but that he is applying for service connection.  He further 
testified that St. James Hospital has not received payment for 
the treatment of February 6, 2008 from any other source including 
Social Security.  

As noted, the record reveals that the claim for payment or 
reimbursement was received by VA on July 3, 2008.  As the 
appellant filed the claim over 90 days after he was discharged 
from St. James Mercy Hospital, he is ineligible to receive 
payment as set forth in 38 C.F.R. § 17.1004(d).  Other evidence 
reflects that the private facility was contacted by a friend on 
June 3 and that the friend intended to all VA regarding the bill.  
Even if we accept that VA had been contacted on June 3, such date 
remains outside of the 90 day requirement.

While the Board is sympathetic to the appellant's situation, it 
cannot grant the appellant's claim unless the facts of the case 
meet all the requirements under 38 C.F.R. § 17.1001-8, including 
the filing requirements under 38 C.F.R. § 17.1004.  Indeed, the 
Board notes that while the appellant has stated he was 
hospitalized for two weeks and then stayed with his ex-wife for 
three weeks and therefore was not in a condition to take care of 
bills nor was he aware of the bills from St. James Mercy 
Hospital, in his VA Form 9 he stated he did receive a bill within 
three weeks of treatment but he gave it to a woman who helps 
people.  Therefore, the evidence shows the appellant was aware of 
the bill for services at the St. James Hospital as early as three 
weeks after service was provided.  However, a claim was not 
received by the VA until July 3, 2008.  As the appellant's claim 
failed to meet the filing requirement under 38 C.F.R. § 
17.1004(d), the Board must deny the claim.  Where the law and not 
the evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the appellant's claim is without legal merit.


ORDER

Entitlement to payment or reimbursement for expenses incurred as 
a result of medical treatment at the St. James Mercy Hospital on 
February 6, 2008 is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


